1

2                                                                              9/3/2019
3

4

5

6

7

8                                 UNITED STATES DISTRICT COURT
9                               CENTRAL DISTRICT OF CALIFORNIA
10

11   P-COVE ENTERPRISES, INC., d/b/a   )          Case No. CV 18-8402 FMO (KSx)
     BUYERS CONSULTATION SERVICE,      )
12   INC.,                             )
                                       )
13                  Plaintiff(s),      )          JUDGMENT
                                       )
14             v.                      )
                                       )
15   LIGHT ROCK OF MONTANA, LLC, d/b/a )
     BRIGHTLINK RECOVERY SERVICES; )
16   AND LANCE WELLER,                 )
                                       )
17                  Defendant(s).      )
                                       )
18

19         Pursuant to the Court’s Order Re: Motion to Enforce Settlement Agreement, filed
20   contemporaneously with the filing of this judgment, IT IS ADJUDGED that defendants shall pay
21   plaintiff the amount of $125,000.
22   Dated this 3rd day of September, 2019.
23
                                                                     /s/
24                                                           Fernando M. Olguin
                                                           United States District Judge
25

26

27

28
